Citation Nr: 0819739	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  05-31 331	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a L5-S1disk 
herniation.   

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder.      

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral plantar 
calluses.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1967 until 
August 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision in 
regards to his claims for service connection for a L5-S1 disk 
herniation, a left knee disorder, a right knee disorder, and 
bilateral plantar calluses; and from a March 2005 rating 
decision in regards to TDIU, from the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The March 2005 rating decision also granted a 50 percent 
rating for post traumatic stress disorder (PTSD), continued a 
noncompensable rating for a pilonidal cystectomy, and 
deferred a claim for service connection for 
pseudofolliculitis barbae.  A May 2005 rating decision 
granted service connection for pseudofolliculitis barbae, 
with a 10 percent evaluation.  A notice of disagreement was 
not filed in regards to any of these claims.  These claims 
are thus not presently before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran is claiming entitlement to TDIU and also seeks to 
reopen previously denied claims for service connection for a 
L5-S1 disk herniation, a left knee disorder, a right knee 
disorder, and bilateral plantar calluses.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Proper VCAA notice was not provided to the veteran in regards 
to his claims for service connection for a L5-S1 disk 
herniation, a left knee disorder, a right knee disorder, and 
bilateral plantar calluses.  Specifically, in cases such as 
this one, involving the reopening of claims, VA must also 
examine the bases of the prior claim denials and advise the 
veteran as to what evidence and information is necessary to 
reopen and to substantiate each claim.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Notice in compliance with Kent was not 
provided in this case.

In addition, the veteran reported that he received disability 
benefits from the Social Security Administration (SSA) and 
submitted a copy of a payment letter dated in January 2001.  
The benefits were based on disability, and given the 
veteran's current claims, these records appear to be 
especially relevant. As such, VA is obliged to attempt to 
obtain and consider those SSA records. 38 U.S.C.A. § 
5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2006); see 
also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The veteran also informed the RO of his prior employment with 
Miami Awning in a September 2004 VA Form 21-8940, in 
conjunction with his TDIU claim.  The RO made an initial 
request for his employment records in September 2004.  The 
veteran subsequently informed the RO that the zip code used 
on the request was incorrect 


and provided the correct address.  No follow-up requests were 
attempted and these employment records are not associated 
with the claims file. These records must be requested prior 
to Board review of the appellant's claims.  38 C.F.R. § 
3.159(c)(1).  If the RO/AMC is unable to obtain these 
records, the veteran should be provided oral or written 
notice of that fact. 38 C.F.R. § 3.159(e)(1).

Finally, a review of the record reveals that the veteran 
requested a BVA Hearing at a local VA office before a member 
of the Board, in his November 2005 VA Form 9.  Although the 
RO sent a letter to the veteran in November 2005 requesting 
information regarding the veteran's hearing preferences, the 
record does not indicate that a hearing was ever scheduled.  
The Board finds that the veteran was not provided an adequate 
opportunity to have his requested hearing.  

The claims file was referred to the Board without affording 
the veteran full opportunity to appear for the requested 
hearing.  While the veteran's accredited representative filed 
an informal hearing presentation, it remains unclear whether 
the veteran still desires a Board hearing.   Since the 
failure to afford the veteran a hearing would constitute a 
denial of due process that could result in any BVA decision 
being vacated, this matter must be addressed prior to any 
appellate review. See 38 C.F.R. § 20.904.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC will provide proper VCAA 
compliant notice to the veteran, for 
his claims for service connection for a 
L5-S1disk herniation, a left knee 
disorder, a right knee disorder, and 
bilateral plantar calluses

2.  The RO/AMC will advise the claimant 
of what evidence would substantiate his 
application to reopen his claims of 
service connection for a L5-S1 disk 


herniation, a left knee disorder, a 
right knee disorder, and bilateral 
plantar calluses.  The RO/AMC should 
comply with the Kent ruling, and advise 
the claimant of the evidence and 
information necessary to reopen and 
substantiate each individual claim.  
Specifically, he must be advised of the 
reasons for the prior denials and of 
the information and evidence needed to 
overcome those reasons, for each 
individual claim.  

The RO/AMC will also comply with any 
directives of the Veterans Benefits 
Administration and advise the veteran 
of the element or elements required to 
substantiate his prior claims for 
service connection.  

3.  The RO/AMC should request, directly 
from the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as 
copies of the medical records that 
served as the basis for any such 
decision(s). All attempts to fulfill 
this development must be documented in 
the claims file.  If the search for any 
such records yields negative results, 
that fact should be clearly noted and 
the veteran must be informed in 
writing.

4.  The RO/AMC should request copies, 
at least twice if necessary, of all of 
the veteran's employment records from 
Miami Awning.  The corrected address 
provided by the veteran in January 2005 
was 3905 NW 31st Avenue, Miami, FL 
33142.  

If the RO/AMC is unable to obtain the 
employment records, the RO/AMC should 
provide the veteran with 


written notice of that fact. The notice 
should contain: (i) the identity of the 
records VA is unable to obtain; (ii) an 
explanation of the efforts made to 
obtain the records; (iii) a description 
of any further action that will be 
taken regarding the claim, including, 
but not limited to, notice that VA will 
decide the claim based on the evidence 
of record unless the claimant submits 
the records VA was unable to obtain; 
and (iv) notice that the claimant is 
ultimately responsible for providing 
the evidence.

5.  The RO should schedule the veteran 
to appear at the requested hearing, as 
soon as it may be feasible.  Notice 
should be sent to the appellant, with a 
copy of the notice associated with the 
claims file.  If, for whatever reason, 
the veteran decides that he no longer 
wants this type of hearing (or any 
other type of hearing), then he should 
indicate this in writing, which should 
also be documented in his claims file.

6.  When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 
